FILED
                           NOT FOR PUBLICATION                              APR 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EZ MAILING SERVICES, INC., a New                 No. 14-55798
Jersey corporation, AKA EZ Worldwide
Express,                                         D.C. No. 2:12-cv-09313-CBM-
                                                 JEM
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

ORACLE TRANSPORTATION
SOLUTIONS, INC., a California
Corporation,

              Defendant,

  And

GENCO TRANSPORTATION
MANAGEMENT, LLC, a Wisconsin
limited liability company,

              Defendant - Appellee.


                  Appeal from the United States District Court
                      for the Central District of California
              Consuelo B. Marshall, Senior District Judge, Presiding

                       Argued and Submitted March 11, 2016


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                Pasadena, California

Before: PREGERSON, PAEZ, and NGUYEN, Circuit Judges.

      EZ Mailing Services, Inc. (“EZ Mailing”) appeals the district court’s grant

of summary judgment in favor of Genco Transportation (“Genco”) for breach of

oral contract. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

      EZ Mailing failed to present evidence that it entered into an oral agreement

with Genco that required Genco to (1) locate a competent carrier, and (2) ensure

that the carrier maintained sufficient and applicable cargo insurance. The evidence

that EZ Mailing submitted does not prove that such an oral agreement existed.

First, the April 2011 emails between EZ Mailing and Genco do not indicate that an

oral agreement of any sort was formed between EZ Mailing and Genco. Next, the

Load Confirmation and Master Transportation Service Agreement are proof of a

contract between Genco and Oracle Transportation Solutions, Inc., not between EZ

Mailing and Genco. The statement from Vijay Aggarwal’s declaration is too

vague to indicate that Genco consented to locating a qualified carrier, or that the

carrier would have adequate cargo insurance. Similarly, Sandra Lopez’s

deposition alludes only to an oral contract about cargo insurance in the amount of

$100,000, and not to the specific requirements of finding a competent carrier with

sufficient cargo insurance.


                                           2
     For these reasons, the district court properly granted Genco’s motion for

summary judgment.

     AFFIRMED.




                                        3